UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-23c-3 Notification of Repurchase Offer Pursuant to Rule 23c-3 [17 CFR 270.23c-3] 1. Investment Company File Number: 811-05617 Date of Notification: November 19, 2008 2. Exact name of investment company as specified in registration statement: TAIWAN GREATER CHINA FUND 3. Address of principal executive office: c/o Brown Brothers Harriman & Company 40 Water St. Boston,MA02109USA 4. Check one of the following: A. X The notification pertains to a periodic repurchase offer under paragraph (b) of Rule23c-3. B. [ ] The notification pertains to a discretionary repurchase offer under paragraph (c) of Rule23c-3. C. [ ] The notification pertains to a periodic repurchase offer under paragraph (b) of Rule 23c-3 and a discretionary repurchase offer under paragraph (c)of Rule23c-3. By: /s/ Steven R. Champion (Name) Steven R. Champion President and Chief Executive Officer (Title) Brown Brother Harriman & Co. 40 Water
